Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 5, 2020

                                     No. 04-20-00234-CV

                                       Kyle BRATTON,
                                          Appellant

                                               v.

               HOLT TEXAS, LTD D/B/A Holt CAT and D/B/A Sitech-Tejas,
                                   Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI05583
                         Honorable Norma Gonzales, Judge Presiding


                                        ORDER
       On July 20, 2020, after the court reporter filed a notification of late record, we ordered
Appellant to provide written proof to this court that the record had been requested and the
appropriate fee paid.
        On August 3, 2020, Appellant filed a written response. Our July 20, 2020 order is
satisfied.
       The reporter’s record is due on September 2, 2020. See TEX. R. APP. P. 35.3(c).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court